Citation Nr: 1631567	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifesting as ear pain, to include consideration of temporomandibular joint disorder (TMJ).

2.  Entitlement to service connection for a disability manifesting as chronic fatigue, including chronic fatigue disorder.

3.  Entitlement to service connection for a disability manifesting as stomach and intestinal pain, including irritable bowel disorder (IBS) and colitis.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to a compensable rating for the residuals of bilateral mammoplasties.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1989 to March 2010.

This appeal to the Board of Veterans' Appeals (Board) is from July and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims require additional development.

In regard to ear pain and temporomandibular joint disorder, updated VA examinations must be conducted.  Her claim has been denied because she did not have a diagnosis from a dentist regarding her TMJ, and because her STRs did not show a chronic condition causing ear pain.  The Board has reviewed her records, and in June 2005, ear pain was attributed to allergies.  She appeared to have frequent treatment for allergies while in service.  On remand, VA and VA dental examinations must be conducted for an opinion on the cause of her ear pain, including the possibility of seasonal allergies, and also whether she has TMJ that is related to service.

In regard to her claim for service connection for a disability manifesting as fatigue, this has been denied because no diagnosis has been identified.  Her STRs show frequent complaints of fatigue and insomnia.  She is service-connected for insomnia, and therefore an opinion on secondary service connection should be obtained.  Further, in April 2005, she had sleep testing that suggested sleep apnea, although it is unclear whether this was ever followed up on, which should be considered by an examiner, as well as whether she meets the criteria for chronic fatigue syndrome. 

In regard to the Veteran's intestinal and stomach pain, she has been diagnosed with collagenous colitis, small intestinal bacterial overgrowth and irritable bowel syndrome (IBS).  Her STRs show a diagnosis of lactose deficiency syndrome in December 2009, but it was noted she was still having difficulties even while taking Lactaid, and therefore it was unclear what was causing the problem.  Her STRs show frequent complaints of diarrhea and abdominal pain.  A medical opinion must be obtained.

In regard to her low back, her STRs document numerous complaints, and she was diagnosed with recurrent lumbar strain and mechanical back pain while still in service.  Her claim has been denied based on not having a current diagnosis, therefore, this claim must be remanded for updated treatment records, and an opinion as to whether she still has either of the diagnoses from service.

In regard to the residuals of her breast reduction, the Veteran asserts an increase in symptoms.  Therefore, an updated examination must be conducted.

Finally, records must be obtained.  Updated medical treatment records must be associated with the claims file.  Further, it does not appear that her personnel files, or a copy of her DD-214, have been associated with the claims file.  Her personnel files should be obtained for determination of whether she ever served in the Persian Gulf.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her ears, jaw, fatigue, gastrointestinal symptoms, low back pain, and the residuals of her breast reduction.  Make arrangements to obtain all records not already associated with the claims file.

Ensure that a complete set of VA treatment records are associated with the claims file.

2.  Associate with the claims file the Veteran's personnel file, including specifically whether she served in the Persian Gulf, and also a copy of her DD-214.

If she served in the Persian Gulf, arrange for a VA Gulf War examination.  

3.  Schedule the Veteran for an appropriate examination that diagnoses the cause of ear pain, including consideration of whether allergies are causing ear pain, and for an opinion on whether it is as likely as not (50 percent or greater probability) related to service.

The examiner is asked to review the claims file prior to the examination and to conduct a complete examination.  If the examiner determines that another type of physician should evaluate the Veteran, so state.

The Veteran's STRS show complaints of ear pain in 2003, and fullness in the ears when drinking alcohol.  There are also complaints of ear pain in June 2005 that were attributed to allergies.  The examiner is asked to provide an opinion as to whether it is as likely as not that current ear pain is related to these symptoms, or any other relevant symptoms, from service.

She is service-connected with primary insomnia, degenerative joint disease of the cervical spine, left upper extremity radiculopathy, and the residuals of breast reduction.  The examiner is asked to provide an opinion as to whether it is as likely as not that current ear pain is caused or aggravated (a permanent increase in severity beyond the normal progression of the disease) by her service-connected disabilities. 

All opinions are to be supported with explanatory rationale.

4.  Schedule the Veteran for an appropriate dental examination for an opinion on whether temporomandibular jaw disorder (TMJ) is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination, which includes eliciting a detailed history from the Veteran regarding her symptoms.  All opinions are to be supported with explanatory rationale.

5.  Schedule the Veteran for an appropriate examination for an opinion on the cause of the Veteran's fatigue, and whether it is as likely as not (50 percent or greater probability) it is related to service.  The examiner is asked to review the file prior to the examination.

The examiner is asked to conduct a complete examination, and provide an opinion on whether she meets the criteria for chronic fatigue syndrome.  If so, provide an opinion on whether CFS is related to service.  The Board notes that in November 2010, less than a year following her separation from service, a treatment record notes that her chronic fatigue and diffuse aches were not improving.  

The Veteran is service-connected for primary insomnia.  The examiner is asked to provide an opinion on whether it is as likely as not that fatigue is caused or aggravated (a permanent increase in severity beyond the normal progression of the disease) by her primary insomnia.

The Veteran's STRs contain records of sleep studies, conducted in late 2004, reported in April 2005, that suggest obstructive sleep apnea.  The examiner is asked to provide an opinion on whether she has sleep apnea, and if so, whether it is related to the findings from service.

If the examiner determines that another type of physician should evaluate the Veteran, so state.  All opinions are to be supported by explanatory rationale.

6.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that IBS, colitis, or small intestinal bacterial overgrowth are related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran's STRs show complaints of diarrhea and abdominal pain in November and December 2009.  She was also diagnosed with colitis at least as of January 2011, which is within a year of separation from service.  The examiner is asked whether it is as likely as not that her current diagnoses incepted during service, or are related to the symptoms complained of in service.

All opinions should be accompanied by explanatory rationale.

7.  Schedule the Veteran for an appropriate examination for an opinion on whether she has a chronic disability of the lumbar spine, including mechanical back pain or chronic lumbar strain, and if so, whether it is as likely as not (50 percent or greater probability) related to complaints from service.  The examiner is asked to review the claims file prior to the examination.

The Veteran had an epidural during childbirth in 1992, and complains that she had low back pain since that time.  Indeed, her STRs document numerous complaints throughout her active duty service.

All opinions are to be supported by explanatory rationale.

8.  Schedule an appropriate examination for a report on the current severity of the residuals of the Veteran's breast reduction.  The examiner is asked to elicit details from the Veteran regarding her symptoms, and to conduct a complete examination in response to her complained of symptoms.

9.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

10.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




